This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 30,946

 5 ADRIAN M.,

 6          Child-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Sandra A. Price, District Judge


 9 Gary K. King, Attorney General
10 Andrew S. Montgomery, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Jacqueline L. Cooper, Chief Public Defender
14   Santa Fe, NM
15   Christopher M. Spinner, Assistant Appellant Defender
16   Aztec, NM

17 for Appellant
 1                            MEMORANDUM OPINION

 2 KENNEDY, Judge.

 3        Pursuant to a conditional plea agreement, Adrian M. (Child) appeals from the

 4 district court’s denial of his motion to suppress. The State has filed an answer brief,

 5 conceding that the district court erred.

 6        The State asserts several grounds upon which the officer’s stop of Child was

 7 unlawful. We are not bound by the State’s concessions. See State v. Caldwell, 2008-

 8 NMCA-049, ¶ 8, 143 N.M. 792, 182 P.3d 775 (“This Court, however, is not bound by

 9 the State’s concession[,] and we conduct our own analysis.”).

10 CONCLUSION

11        Upon our review, we accept the State’s concession of error on the basis that the

12 officer’s stop of Child had no valid basis. For this reason, we reverse the district

13 court’s denial of Child’s motion to suppress.

14        IT IS SO ORDERED.



15                                                 _______________________________
16                                                 RODERICK T. KENNEDY, Judge




                                              2
1 WE CONCUR:



2 _________________________________
3 MICHAEL D. BUSTAMANTE, Judge



4 _________________________________
5 JONATHAN B. SUTIN, Judge




                                  3